Citation Nr: 1743306	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to November 1968, including service in the Republic of Vietnam from December 8, 1967, to November 18, 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the Houston, Texas, Regional Office.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In June 2016, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence sufficiently relates his currently diagnosed bilateral hearing disability to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's June 2016 remand directives.  See D'Aries.  

The Veteran seeks to establish service connection for bilateral hearing loss.  Specifically, the Veteran maintains that his current hearing impairment is related to in-service acoustic trauma(s) caused during service when he was exposed to the firing of artillery without proper hearing protection.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of § 3.385 to define hearing loss for VA compensation purposes). 

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 

The January 1967 induction Report of Medical Examination does not note any abnormalities associated with the Veteran's ears or eardrum, and audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
25
LEFT
5
5
10
20
60

The Veteran's service treatment records do not document any treatment or complaints related to audiological acuity, tinnitus, or any similar condition.  The November 1968 separation Report of Medical Examination again did not report any abnormalities associated with the Veteran's ear or eardrum and no audiological examination results were reported.  

In August 2013, the Veteran underwent a VA audiological examination.  At this time, the Veteran reported in- and post-service noise exposure.  The Veteran also reported that he was unable to state exactly when he noticed the increase in his audiological acuity symptomatology but indicated such symptomatology became noticeable approximately 4 years prior.  At this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
70
LEFT
20
25
65
70
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  

At this time, the examiner opined that the Veteran's bilateral hearing loss was not likely caused by or related to his period of service.  In support of this opinion, the examiner noted the absence of any separation audiological results and the absence of any report or treatment of hearing impairment symptomatology for approximate 40 years after service.   The examiner then indicated that the hearing impairment disability was likely related to the aging process and post-service noise exposure.  

In July 2016, the Veteran underwent another VA audiological examination.  The examiner reports reviewing the claims file but does not specifically detail the Veteran's contemporaneous account of audiological acuity symptomatology.  At this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
65
70
LEFT
15
20
55
70
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The examiner then opined that the Veteran's hearing loss was not likely related to service.  In support of this proposition, the examiner noted the absence of separation audiological findings and the Veteran's report placing the onset of hearing impairment symptomatology approximately 40 years after separation.  The examiner then cited a VA funded study by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus, to support the proposition that there was no basis to support the delayed onset of hearing impairment after exposure to acoustic trauma.  Finally, the examiner stated that the aforementioned study did not rule out the possibility that hearing loss may have a delayed onset only because medical science had not proved this conclusively.  

The examiner also noted that hearing loss was noted at the time the Veteran enlisted into service but that the disability was not aggravated beyond its normal progression in service, citing the absence of any separation audiological findings.  

	Merits

The Board finds that the Veteran has provided a competent account of in-and post-service audiological acuity symptomatology, including onset and progression, and of sustaining acoustic trauma in-service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's account as to these matters has been generally consistent, including his sworn testimony before the Board.  Additionally, service department records document the Veteran's MOS as a Cannoneer and confirm his service in the Republic of Vietnam, which strongly suggest he was likely exposed to small arms and artillery noises in-service.  What is more, the absence of separation audiological test findings does not serve as evidence contradicting or rebutting the Veteran's numerous statements that his decreased audiological acuity symptomatology became progressively severe after separation.  While he is not competent in this instance to provide a competent etiological opinion on the matter at hand, the Board finds that his statements as to symptomatology and sustaining acoustic trauma(s) are competent, credible and highly probative when considered with all other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir.1996)

The August 2013 VA examination opinion, tending to weigh against the Veteran's claim, is of limited probative value.  Importantly, the examiner's opinions do not reflect adequate consideration of the Veteran's competent and credible account of observing a progressive decrease in audiological acuity in-and-post service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner also appears to rely largely on the absence of a hearing impairment at the time the Veteran separated from service but it is well established that hearing loss for VA purpose need not be present at the time of separation, as the central determination is whether a currently diagnosed hearing impairment is related to service or an occurrence therein.  See Hensley; Godfrey.  Further, the examiner also indicated that the hearing impairment disability was likely related to the aging process and post-service noise exposure, apparently inferring, without explanation, that noise exposure the day after service contributed but noise exposure prior to service discharge did not.  Considering the examiner's opinions in context, the Board finds that the August 2013 opinion is not probative as to the issue at hand.  

The June 2016 VA examination opinion, while on its face purports to provide a negative opinion, provides at least arguable evidence in favor of the Veteran's claim.  Although the examiner attributed diagnosed hearing loss to post-service noise exposure, the examiner's opinion misstates the Veteran's account of symptomatology and fails to accept and acknowledge the Veteran's accurate competent and credible account of the progressive nature of his audiological acuity symptomatology since separation.  See Nieves-Rodriguez; see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  However, in this instance, considering the entirety of the opinion and analysis is critical and provides probative evidence tending to support the Veteran's claim.  

The analysis provided by the June 2016 VA examiner reflects acknowledgement of and acceptance the Veteran's account of in-service acoustic trauma, but cites the study by the Institute of Medicine, Noise and Military Service for the proposition that there is not a sufficient scientific basis for the existence of delayed-onset hearing loss.  However, the examiner also states that the scientists "did not rule out the possibility that delayed onset [hearing loss] exists-only that...[it]  has not shown it conclusively" and this appears to demonstrate an incorrect belief that conclusive evidence is necessary to establish a link between military service and currently diagnosed hearing loss.  As a whole, the June 2016 VA examiner's reasoning, at least arguably, suggests that it is possible that the Veteran's currently diagnosed hearing loss is related to military service but such proposition cannot be supported conclusively by available science.  Thus, in context, the examiner's opinion provides at least some competent medical evidence relating the Veteran's diagnosed hearing loss to in-service acoustic trauma.  

Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and in this instance there is only evidence tending to support the claim.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


